Filed 11/23/20 P. v. Robles CA2/1
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
This opinion has not been certified for publication or ordered published for purposes of
rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                      DIVISION ONE


 THE PEOPLE,                                                     B299662

          Plaintiff and Respondent,                              (Los Angeles County
                                                                 Super. Ct. No. KA036804)
          v.

 JUAN ANTONIO ROBLES,

          Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los Angeles
County, William C. Ryan, Judge. Affirmed.
      Linda L. Gordon, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.

                         ________________________________
        Juan Antonio Robles appeals from an order denying his
Romero1 motion to strike allegations of the prior serious and
violent felony convictions underpinning his sentence of 25 years
to life. We affirm.

          FACTUAL AND PROCEDURAL SUMMARY
      In July 1997, a police officer initiated a traffic stop in
response to a report that someone in the car displayed a gun
at an apartment complex. Robles was in the front passenger
seat of the car. Before the automobile stopped, Robles threw a
loaded .25 caliber semiautomatic handgun out of the passenger-
side window. Police officers recovered the gun and, after
searching him, found two small packets of methamphetamine in
Robles’s pants pocket. Robles acknowledged that the handgun
belonged to him, that he possessed it at the apartment complex,
and that he had thrown it out the automobile window when he
saw the officer approaching.
      In January 1998, a jury convicted Robles of one count
of being a felon in possession of a firearm (Pen. Code,2
former § 12021, subd. (a)(1)) and one count of possession
of methamphetamine (Health & Saf. Code, former § 11377,
subd. (a)). The jury also found true allegations that Robles had
been previously convicted of two robberies and one attempted
robbery that qualified as strikes under the “Three Strikes”
law. (§§ 667, subds. (b)–(i), 1170.12.) The court rejected his
Romero motion to strike two or more of the prior convictions
and sentenced him under the Three Strikes law on each count

      1
      People v. Superior Court (Romero) (1996) 13 Cal.4th 497
(Romero).
      2   Subsequent statutory references are to the Penal Code.



                                 2
to a term of 25 years to life, with the sentences to be served
concurrently. In affirming the judgment, we concluded that
the court did not abuse its discretion in denying Robles’s
Romero motion; indeed, the court “did what it was required
to do.” (People v. Robles (Oct. 29, 1999, B124402) [nonpub. opn.]
at p. 17.)
       In February 2013, Robles filed a petition to recall his
sentence under Proposition 36, the Three Strikes Reform
Act of 2012. (§ 1170.126.) The court denied the petition on
the ground that Robles was ineligible for resentencing because
he was armed with a firearm during the commission of the
offense. (§§ 667, subd. (e)(2)(C)(iii), 1170.126, subd. (e)(2).) We
affirmed that decision in an unpublished opinion. (People v.
Robles (Nov. 1, 2018, B288482).)3
       On July 6, 2015, Robles filed a petition under
Proposition 47, the Safe Neighborhoods and Schools Act,
to recall the sentence of his conviction for possession of
methamphetamine.4 (§ 1170.18.) The People opposed the
petition on the ground that Robles was “not suitable” for
resentencing because he “ ‘pose[d] an unreasonable risk of
danger to public safety.’ ” Robles countered that resentencing
him on the drug possession count would not make him an


      3 We have granted Robles’s request to take judicial notice
of our 2018 opinion.
      4 Proposition 47, enacted by voters in 2014, reduced
the punishment for certain drug offenses from felonies
and wobblers to misdemeanors and allowed inmates
serving felony sentences for such offenses to petition under
section 1170.18 to be resentenced based on the reclassification.
(People v. Valencia (2017) 3 Cal.5th 347, 351.)



                                 3
unreasonable risk of danger to public safety because he would
still be in prison on the gun possession count until the parole
board determines he is suitable for release on parole.
       On May 13, 2019, while his Proposition 47 petition was
pending, Robles filed a Romero motion, requesting that the
court “dismiss at least one of [his] prior convictions alleged
under the Three Strikes law in the furtherance of justice
pursuant to Penal Code section 1385.” The People opposed the
request on the grounds that granting the motion is not in the
interest of justice and Robles does not fall outside the spirit of
the Three Strikes law.
       On April 22, 2019, during a “Proposition 47 readiness
hearing,” the court asked Robles’s counsel if she “wanted to
litigate the Romero issue first.” (Italics added.) Counsel said
she did, and the court responded, “Okay. That will be June
5th.”
       During the hearing on June 5, the court first addressed
Robles’s Proposition 47 petition, stating, “I can’t say on the
record before me that [Robles] would be unsuitable as to
count two” for possession of methamphetamine. The court then
stated that it “would be inclined to deny the Romero [motion] . . .
and resentence [Robles] as to count two. And that’s where
we are.” (Boldface omitted and italics added.) There was no
further discussion of the Romero motion. After further colloquy
among the court and counsel, the court asked counsel, “Did you
want to put it over for the same date, July 25?” Robles’s counsel
responded, “Yes.” The court then stated, “Okay, that will be
continued for Prop[osition] 47 resentencing as to count two,
okay. That’s what we’ll do.” After some discussion concerning
the admission of evidence regarding the Proposition 47 petition,




                                4
the court concluded by stating that “it would be resentencing
July 25th as to count two only.”
       The court’s minute order regarding the June 5 hearing
states that the Romero motion “is denied” and that the matter
is continued to July 25, 2019 “for Proposition 47 resentencing on
count 2.”
       During the hearing on July 25, 2019, the court stated
that it had granted Robles’s Proposition 47 motion and that
the “court’s indicated” ruling is to sentence Robles on the
drug possession count to 364 days in jail and credit him with
the same number of days. After the court asked if counsel
“[w]ish[ed] to be heard,” the following colloquy took place
between Robles’s counsel and the court:
       “[Counsel]: Yes, Your Honor. Defense filed a Romero
motion on May 13th.
       “The Court: I denied that.
       “[Counsel]: It was an indicated ruling. We would just, at
this time, renew it, ask you to grant the Romero motion and
strike the strike priors as to count 1.
       “The Court: The Romero motion is denied for the reasons
expressed on the last occasion.” (Italics added.)
       Robles appealed from the July 25, 2019 order denying his
renewed Romero motion.




                                5
                        DISCUSSION
      A.    Standard of Review
       Under Romero, “a trial court may strike or vacate
an allegation or finding under the Three Strikes law that a
defendant has previously been convicted of a serious and/or
violent felony, on its own motion, ‘in furtherance of justice’
pursuant to . . . section 1385[, subdivision] (a).” (People v.
Williams (1998) 17 Cal.4th 148, 158.) In ruling on a Romero
motion, the court “must consider whether, in light of the nature
and circumstances of his present felonies and prior serious
and/or violent felony convictions, and the particulars of his
background, character, and prospects, the defendant may be
deemed outside the [Three Strikes law’s] spirit, in whole or
in part, and hence should be treated as though he had not
previously been convicted of one or more serious and/or violent
felonies.” (Id. at p. 161.)
       If the court grants a Romero motion, it must state the
reasons for doing so on the record. (§ 1385, subd. (a); Romero,
supra, 13 Cal.4th at p. 531.) The court is not, however, required
to state its reasons when it denies a Romero motion. (In re
Large (2007) 41 Cal.4th 538, 550.)
       We review a court’s denial of a Romero motion “under
the deferential abuse of discretion standard.” (People v.
Carmony (2004) 33 Cal.4th 367, 374.) We indulge a “ ‘strong
presumption’ [citation] that the trial judge properly exercised
his [or her] discretion in refusing to strike a prior conviction
allegation” (In re Large, supra, 41 Cal.4th at p. 551), and the
appellant has the burden of rebutting that presumption and
demonstrating an abuse of discretion. (Ibid.; People v. Carmony,
supra, 33 Cal.4th at pp. 377–378.)



                               6
     B.    The Court’s Denial of Robles’s Romero Motion
       Robles contends that the court did not rule on his Romero
motion at the June 5, 2019 hearing, but rather continued the
matter to July 25; and during the July 25 hearing, the court
mistakenly believed it had previously denied the motion on
June 5. As a result, Robles contends, the court never actually
exercised its discretion with respect to the motion.
       Robles points to the court’s statement at the June 5
hearing that it “would be inclined to deny the Romero” motion,
which indicates that the court had not made a final ruling.
(Italics added.) A more complete review of the record, however,
supports the trial court’s subsequent determination that it had
denied the motion at the June 5 hearing. At the April 22, 2019
hearing, the court, with defense counsel’s acceptance, set
June 5, 2019 for the date “to litigate the Romero issue first”
(italics added); i.e., before deciding the Proposition 47 issue.
The court’s statement near the outset of the June 5 hearing as
to how it was “inclined” to rule on the Romero motion appears
to indicate the court’s tentative ruling on the issue. Counsel,
however, did not request to be heard on the point and so, as
the court’s minute order regarding the hearing states, the court
ultimately “denied” the Romero motion. This view is further
supported by the court’s statement on June 5 that the
proceedings “will be continued for Prop[osition] 47 resentencing
as to count two [possession of methamphetamine]” and the
concluding comment that “it would be resentencing July 25th
as to count two only”; the court did not mention any continuance
for purposes of the Romero motion. Although the record of the
court’s ruling could have been clearer, when the transcripts of
the oral proceedings on April 22, June 5, and July 25, 2019, are




                               7
viewed together with the June 5 minute order, the record
establishes that the court denied Robles’s Romero motion on
June 5 and denied Robles’s renewed motion on July 25.
      Robles also relies on the court’s statement during
the July 25, 2019 hearing that it was denying the “renew[ed]”
Romero motion “for the reasons expressed on the last occasion.”
As Robles points out, the court did not state any reasons for
denying the Romero motion during the earlier hearing.5
Although Robles is correct that the court was mistaken in
stating that it had previously expressed it reasons for denying
the Romero motion, the mistake does not negate the court’s
unambiguous statements in its June 5 minute order and in
court during the July 25 hearing that it had previously denied
the motion, or its statement on July 25 that it was denying
Robles’s “renew[ed]” motion.

     C.    Robles Has Not Established that the Court
           Abused Its Discretion
       Robles also challenges the denial of his Romero motion
on the merits. He points to the following facts supporting his
motion. First, the facts of the commitment crimes, he asserts,
“are far from heinous.” Robles, a felon, possessed a gun and,
when police pulled over the car in which he was a passenger,
he threw the gun out of a window. He did not discharge the
firearm, Robles points out, and “there was no victim.” The
methamphetamine he possessed was contained in “two small
packets.”


     5  As stated above, the court is not required to state its
reasons for denying the motion. (In re Large, supra, 41 Cal.4th
at p. 550.)



                               8
       Second, the prior strikes—two armed robberies and an
attempted robbery—took place during a single incident 28 years
ago when he was 17 years old. These robberies, he argues,
may have been the result of “acting out of his grief over the
unanticipated death of his brother-in-law two days before the
crimes were committed.”
       Third, Robles states that, while incarcerated, he
“participated in self-help programming, including Alcoholics/
Narcotics Anonymous, Criminals and Gang Members
Anonymous, and the Anti-Recidivism Coalition.” He has
also “pursued an education earning his GED in prison,” took
“advanced courses” through a community college, “completed a
program in small business management,” completed vocational
training, and received positive reviews for his work.
       Lastly, Robles is 40 years old and has maintained close
ties with his family in Mexico and the United States.
       In opposition to the Romero motion, the People submitted
evidence of the following. In addition to the commitment
offenses of possessing a gun and methamphetamine, the strike
offenses of robbery and attempted robbery, and other crimes
he committed as a juvenile, Robles had been convicted as
an adult of grand theft of a vehicle, felony evading of police,
resisting arrest, driving under the influence, and infliction
of corporal injury on a spouse or cohabitant. He twice violated
probation. While serving his Three Strikes sentence, Robles
committed numerous violations of Department of Corrections
and Rehabilitation (DCR) rules, including possession of alcohol
in 1999, battery upon an inmate in March 2001, constructive
possession of a slashing weapon in July 2001, and attempted
murder of an inmate in February 2001. The attempted murder,




                               9
which Robles committed with an accomplice, involved stabbing
the victim at least 35 times. In 2002, 2003, and 2008, DCR
determined that Robles was at those times an associate of the
Mexican Mafia prison gang and at one time “held a position of
[l]eadership” in the gang. In 2014, DCR determined that he was
an “inactive” Mexican Mafia associate.6
       On this record, we cannot conclude that the court abused
its discretion in denying Robles’s Romero motion. Robles had
numerous offenses and probation violations prior to being
sentenced under the Three Strikes law. The increased penalty
for recidivism apparently had little impact on Robles’s behavior,
at least initially. After being incarcerated, Robles continued
to engage in violent criminal conduct toward others, including
attempted murder, and remained active in the Mexican Mafia
prison gang for at least 10 years. Although the last of the
serious DCR rule violations occurred 19 years ago and his
recent educational and vocational efforts are commendable, his
behavioral improvement can reasonably be viewed as a positive
consequence of his Three Strikes sentence, not a reason to undo
it.




      6The People asserted in the trial court that in 2013
Robles participated in hunger strikes and work stoppages
organized by inmates at the Pelican Bay State Prison Security
Housing Unit, or SHU. In connection with these actions,
Robles allegedly violated DCR rules by willfully delaying a
peace officer in the performance of his duties on two occasions.
The assertions, however, are not supported by evidence.



                               10
                       DISPOSITION
    The trial court’s July 25, 2019 order denying appellant’s
Romero motion is affirmed.
    NOT TO BE PUBLISHED.



                                         ROTHSCHILD, P. J.
We concur:



                 CHANEY, J.



                 BENDIX, J.




                              11